 


114 HR 4081 IH: TIFIA 2.0 Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4081 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Webster of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to establish a Transportation Infrastructure Finance and Innovation Act Revolving Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the TIFIA 2.0 Act.  2.TIFIA funding (a)In generalSection 608 of title 23, United States Code, is amended to read as follows:

608.Funding
(a)TIFIA Revolving Fund
(1)EstablishmentThere is established in the Treasury of the United States a revolving fund to be known as the Transportation Infrastructure Finance and Innovation Act Revolving Fund (in this section referred to as the Fund). (2)DepositsThere shall be deposited in the Fund the following:
(A)Amounts made available to carry out this chapter. (B)Amounts received from the repayment of principal and interest on a direct loan made under this chapter.
(C)Unobligated and uncommitted budget authority under this chapter in a fiscal year. (D)Proceeds from the sale of secured loans under section 603(d).
(E)Amounts received from interest on investments under paragraph (6). (F)Amounts received from the collection of fees established by the Secretary pursuant to this chapter.
(3)DisbursementsDisbursements from the Fund may be made by the Secretary for the purpose of carrying out this chapter. (4)Rural set aside (A)In generalOf the amounts deposited in the Fund in a fiscal year, not more than 10 percent shall be set aside for use in the following fiscal year for rural infrastructure projects.
(B)ReinvestmentAny amounts set aside for a fiscal year under subparagraph (A) that remain unobligated by June 1 of that fiscal year shall be invested pursuant to paragraph (6). (5)TransfersThe Secretary shall transfer from the Fund to the general fund of the Treasury amounts equivalent to moneys deposited in the Fund as a result of repayment of principal and interest on a direct loan made under this chapter before the date of enactment of the TIFIA 2.0 Act.
(6)Investments authorityThe Secretary of the Treasury shall invest any portion of the Fund that, as determined by the Secretary, is not required to meet current expenses. Each such investment shall be made in an interest-bearing obligation of the United States or an obligation guaranteed both as to principal and interest by the United States that, as determined by the Secretary, has a maturity date suitable for the purposes of the Fund. The Secretary of the Treasury shall credit interest earned on the obligations to the Fund. (7)Administrative costsOf the amounts in the Fund, the Secretary may use not more than 0.50 percent for each fiscal year for the administration of this chapter, excluding amounts to be transferred under paragraph (5).
(b)Contracting authority
(1)In generalNotwithstanding any other provision of law, execution of a term sheet by the Secretary of a Federal credit instrument that uses amounts in the Fund shall impose on the United States a contractual obligation to fund the Federal credit investment. (2)AvailabilityAmounts in the Fund shall be available for obligation without fiscal year limitation and without further appropriation until expended..
(b)Conforming amendmentsChapter 6 of such title is amended— (1)in section 601(a)—
(A)by striking paragraph (18); and (B)by redesignating paragraphs (19) and (20) as paragraphs (18) and (19), respectively;
(2)in section 602(b)(1) by striking the subsidy costs associated with; (3)in section 603—
(A)in subsection (a)(3) by striking subsidy amount; and (B)in subsection (b)—
(i)in paragraph (4)(B)(ii) by striking the subsidy cost of which; and (ii)by striking paragraph (6)(B) and inserting the following:

(B)Preexisting indentureThe Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if— (i)the secured loan is rated in the A category or higher;
(ii)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and (iii)the TIFIA program share of eligible project costs is 33 percent or less.;
(4)in section 604— (A)in subsection (a)(3) by striking subsidy; and
(B)by striking subsection (b)(8)(B) and inserting the following:  (B)Pre-existing indenture (i)In generalThe Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if—
(I)the line of credit is rated in the A category or higher; (II)the TIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and
(III)the TIFIA program share of eligible project costs is 33 percent or less.. 3.Determination of eligibility and project selection (a)EligibilitySection 602(a)(9) of title 23, United States Code, is amended—
(1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and
(3)by adding at the end the following:  (D)be repaid with 1 or more dedicated non-Federal revenue sources..
(b)Selection among eligible projectsSection 602(b)(1) of such title, as amended by this Act, is further amended— (1)by striking The Secretary and inserting the following: 

(A)Application processSubject to subparagraph (B), the Secretary; and (2)by adding at the end the following:

(B)PriorityIn selecting projects to receive funding under subparagraph (A), the Secretary shall give priority consideration to projects with sponsors who have sponsored prior credit agreements under this chapter that have been repaid in full..  